Name: Council Regulation (EEC) No 316/93 of 8 February 1993 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and Lebanon which are subject to reference quantities (1993)
 Type: Regulation
 Subject Matter: regions and regional policy;  trade policy;  economic analysis
 Date Published: nan

 13. 2 . 93No L 37/4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 316/93 of 8 February 1993 establishing Community statistical surveillance for certain agricultural products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and Lebanon which are subject to reference quantities (1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, to put into application the arrangement provided for in Article 3 ( 1 ) of Regulation (EEC) No 451 /89, these products are subject to a statistical surveillance ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, Having regard to the proposal from the Commission, Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to esta ­ blish, in 1993, reference quantities for the products listed in the Annex,Whereas the Additional Protocols to the Cooperation Agreements between the European Economic Commu ­ nity, of the one part, and Cyprus (! ), Egypt (2), Jordan (3), Israel (4), Tunisia (5), Syria (6), Malta Q, Morocco (8) and Lebanon ('), of the other, have been concluded ; whereas these Protocols provide for the progressive reduction, subject to reference quantities and to a Community surveillance within a set timetable, of the customs duties applicable to certain agricultural products originating in those countries and covered by the respective Agree ­ ments ; HAS ADOPTED THIS REGULATION Article 1 Whereas Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries ( l0) determined the surveil ­ lance procedure in question ; 1 . Imports into the Community in 1993 of certain products originating in Cyprus, Egypt, Jordan, Israel* Tunisia, Syria, Malta, Morocco and Lebanon shall be subject to reference quantities within the established timetables and to a statistical surveillance. The description of the products referred to in the first subparagraph, their serial numbers, their CN codes, Taric codes and the quantities and timetable applying to the reference quantities are given in the table in the Annex. Whereas, by Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products origi- . nating in Algeria, Cyprus, Egypt, Israel , Jordan, Lebanon, Malta, Morocco, Syria and Tunisia ("), the Community unilaterally increased the amount of these reference quan ­ tities in equal steps of 3 % or 5 % per year starting on 1 January 1992 and whereas for 1993 they have thus reached the levels shown in the Annex : 2. Amounts shall be charged by Member States against the reference quantities as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate conforming to the rules laid down in the Protocol concerning the definition of the concept of originating products annexed to each Coopera ­ tion Agreement between the European Economic Community of the one part and the countries referred to in the first subparagraph of paragraph 1 of the other. Whereas, in order to enable the competent departments of the Commission to establish an annual trade balance sheet for each of the products concerned and, if necessary, Where the movement certificate is produced at a later date, the amount shall be charged against the correspon ­ ding reference quantity at the date of acceptance of the declaration of release for free circulation . (') OJ No L 393, 31 . 12. 1987, p. 2. (2) OJ No L 297, 21 . 10 . 1987, p. 11 . (3) OJ No L 297, 21 . 10. 1987, p. 19. 0 OJ No L 327, 30 . 11 . 1988, p. 36. Is) OJ No L 297, 21 . 10. 1987, p. 36. ( «) OJ No L 327, 30. 11 . 1988, p. 58 . 0 OJ No L 81 , 23. 3 . 1989, p. 1 . (8) OJ No L 224, 13. 8. 1988, p. 18. O OJ No L 297, 21 . 10 . 1987, p. 28. H OJ No L 52, 24. 2. 1989, p. 7 . (") OJ No L 181 , 1 . 7. 1992, p. 9 . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined 13 . 2. 93 Official Journal of the European Communities No L 37/5 in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities pursuant to Regulations (EEC) No 2658/87 (') and (EEC) No 1736/75 0 ­ Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993 . For the Council The President J. TR0JBORG (') OJ No L 256, 7 . 9. 1987, p. 1 . Regulation as last amended by Commission Regulation (EEC) No 1039/92 (OJ No L 110, 28 . 4. 1992, p. 42), as corrected by Commission Regulation (EEC) No 1590/92 (OJ No L 168, 23 . 6. 1992, p. 17). (2) OJ No L 183, 14. 7. 1975, p. 3 . Regulation last amended by Regulation (EEC) No 1629/88 (OJ No L 147, 14 . 6. 1988, p. !) ¢ 13 . 2. 93No L 37/6 Official Journal of the European Communities ANNEX Serial No CN code Taric code Description Timetable , Origin Reference quantity (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) New potatoes 1 . 1 .  31 . 3 . 1 . 1.-15. 5. New potatoes ^ ^_ 31 5 Garlic 1 . 2.  31 . 5. Cucumbers of a length not 1 . 1 .  28. 2. exceeding 15 cm 1 . 1 .  28 . 2. 1 . 1.-28. 2. Artichokes 1 . 1 0 .  3 1 . 1 2. 1.10.-31.12. Aubergines (egg-plants) 15. 1 .  30. 4. Sweet peppers 1 . 1 .  31.12. Onions, dried 1 . 1 .  31.12. Garlic, dried 1 . 1 .  31.12. Peas, for sowing 1  31 12 Dried leguminous vegetables 1 . 1 .  31.12. Avocados 1 . 1 .  3 1 . 1 2. Fresh table grapes 1 . 2.  30. 6 . Melons of a weight not excee- 1 . 1 .  31 . 3 . ding 600 grams 1 . 1 .  31 . 3 Kiwifruit (Actinidia Chinensis 1 . 1 .  30. 4. Planch.) 1 . 1 .  30. 4. 1 . 1.-30. 4. Citrus fruit comminuted 1 . 1 .  31.12. Grapefruit segments 1 . 1 .  31.12. Tunisia 2 756 Malta 3 180 Egypt 1 760 Egypt 110 Jordan 110 Malta 55 Egypt 1 10 Cyprus &lt; 110 Israel 1 320 Morocco 1 100 Syria 770 Egypt 1 1 00 Morocco 440 Lebanon 2 420 Israel 34 100 Israel 2 090 Egypt 110 Jordan 110 Israel 220 Cyprus 220 Morocco 220 Israel 1 210 Israel 1 5 070 18.0010 ex 0701 90 51 18.0015 0701 90 51 1 ex 0701 90 59 J 18.0030 ex 0703 20 00 18.0040 ex 0707 00 11 18.0050 ex 0709 10 00 18.0060 ex 0709 30 00 18.0070 0709 60 10 18.0080 0712 20 00 18.0090 ex 0712 90 90 18.0100 0713 10 11 0713 10 19 18.0110 0713 10 90 0713 20 90 0713 31 90 0713 32 90 0713 33 90 0713 39 90 0713 40 90 0713 50 90 0713 90 90 18.0120 0804 40 10 1 0804 40 90 J 18.0130 ex 0806 10 15 18.0140 ex 0807 10 90 18.0150 ex 0810 90 10 18.0160 ex 0812 90 90 18.0190 2008 30 51 2008 30 71 0701 90 51*10 0701 90 51*20 0701 90 59*10 0703 20 00*10 0703 20 00*20 0703 20 00*30 0707 00 11*12 0709 10 00*10 0709 10 00*20 0709 30 00*20 0709 30 00*30 0712 90 90*20 0806 10 15*50 0806 10 15*60 0806 10 15*70 0806 10 15*80 0806 10 15*91 0807 10 90*13 0807 10 90*33 0810 90 10*10 081290 90*11 0812 90 90*20 13 . 2. 93 Official Journal of the European Communities No L 37/7 Serial No CN code Taric code Description Timetable Origin Reference quantity (in tonnes) 0) (2) ' (3) (4) (5) (6) (7) 18.0200 2008 50 61 Apricots 1 . 1 .  31.12. Morocco 6 930 2008 50 69 18.0210 ex 2008 30 7? 2008 30 79*10 Grapefruit 1 . 1.-31.12. Israel 2 200 2008 30 79*20 Oranges and lemons commi ­ nuted 18.0220 ex 2008 30 91 2008 30 91*11 Grapefruit segments 1 . 1 .  31.12. Israel 3 190 2008 30 91*12 Grapefruit 2008 30 91*13 Pulp of citrus fruit 2008 30 91*19 Citrus fruit comminuted 2008 30 91*91 2008 30 91*92 18.0230 ex 2008 50 99 2008 50 99*10 Apricots and peaches in halves 1 . 1.31.12. Morocco 6 600 ex 2008 70 99 2008 70 99*10 (including nectarine halves) 18.0240 2009 20 11 Grapefruit juice 1 . 1 .  31.12. Israel 31570 2009 20 19 2009 20 99 18.0245 2009 20 99 Grapefruit juice !.. 1 .  31 . 12. Morocco 880